Order annulling the determination of the Temporary City Housing Rent Commission of the City of New York, which denied respondent’s application for a certificate of eviction, and directing the issuance of such certificate, reversed on the law and the facts, without costs, and the petition dismissed, without costs. The respondent, owner of the premises, sought a certificate of eviction in respect of an apartment in a two-family house on a showing that his family consists of five persons, that an addition is expected, that his present apartment consists of seven rooms but is undesirable because of several existing violations of the health department regulations, that the premises will not be suitable for the care of the expected baby, and that the apartment sought is closer in distance to the place where the respondent is employed, to which place he must walk because of the requirements of his religion. At the time of the application there was no requirement for a showing of compelling necessity to recover possession, but an application might, nevertheless, properly be denied on that ground. (Matter of Wallach v. Ross, 273 App. Div. 1021.) There is evidence to support a finding of no compelling necessity, and such a finding is not against the weight of the evidence. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.